Citation Nr: 1742072	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  08-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sinus disability. 

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to service connection for a headache disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States National Guard from June 1985 to August 1985.  He also served on active duty in the United States Army from June 1986 to September 1986 and September 1988 to September 1992. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and a February 2006 rating decision of the RO in Gretna, Louisiana.  

By way of procedural background, this matter has previously been before the Board in February 2013, October 2013, and October 2015, when it remanded these claims for further development.  

The Veteran's claim of entitlement to service connection claim for bilateral hearing loss was granted by the RO in a September 2016 rating decision.  As the grant of service connection was a full grant of the benefits sought on appeal, the issue of bilateral hearing loss is no longer before the Board.  

The remaining issues on appeal for service connection of sinus, neck, and migraine disabilities have since returned to the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.  Additionally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Unfortunately, the Board finds that another remand is necessary to adequately analyze the Veteran's claims on appeal.  

As indicated, the Board most recently remanded these claims in October 2015 for further development by the RO.  Notably, the Board, in its October 2015 remand, specifically directed that the Veteran be afforded a new sinus examination by a "medical doctor who has not yet provided a medical opinion in this matter."  The examiner who conducted the subsequent January 2016 sinus examination is a nurse practitioner, and not a medical doctor as requested.  Although the RO obtained a subsequent etiology opinion in March 2016 from a medical doctor, the underlying examination was not conducted in accordance with the Board's remand directives.  Further, the supporting rationale for the etiology opinion is inadequate as it does not discuss all the pertinent findings and diagnoses related to the sinus condition found in the record.  

Moreover, the cervical spine examination conducted in January 2016 and subsequent March 2016 addendum etiology opinion are internally inconsistent, and are not consistent with other evidence of record.   Clarification and further medical opinions are necessary to evaluate the etiology of the neck disability as the rationale is not adequate to adjudicate this claim. 

Additionally, the October 2015 Board remand requested a medical opinion on whether the scoliosis of the cervical spine (not noted at service entrance) is a congenital disease or defect.  If the examiner found it was a congenital disease, the Board requested a medical opinion on whether it was aggravated beyond the natural progression of the disease by military service.  If the examiner found the scoliosis to be a congenital defect, the Board requested a medical opinion on whether any additional cervical injury with onset or otherwise related to service is superimposed onto the congenital defect.  Instead of addressing the Board's questions as directed, the examiner only noted that "scoliosis" was a nonspecific finding without explanation or etiology opinion.  This medical opinion is inadequate and does not address the questions as directed in the October 2015 Board remand.

Similarly, the newly obtained January 2016 VA examination and March 2016 addendum are unclear as to the nature of the current sinus disabilities. For example, the examiner again notes in the January 2016 VA examination that the Veteran had acute episodes sinusitis, but noted that they have since resolved.  In the same examination report however, the examiner indicated that the Veteran has chronic sinusitis and notes the amount of episodes.  Then to make matters more confusing, in the March 2016 addendum, the examiner states that the Veteran does not currently have a diagnosis of sinusitis.  Further, the examiner has not provided an explanation as to previous examination findings of pansinusitis and maxillary sinusitis as a current diagnosis.  The Board is unable to ascertain what, if any, sinus disability the Veteran currently has.

Moreover, the January 2016 examiner reports the Veteran's history of environmental exposure to "Desert Storm dust and chemicals caused recurrent sinus infections," but does not provide an opinion as to whether environmental exposures during Desert Storm could be a cause of any current sinus disability.  The Veteran's reports symptoms of upper respiratory symptoms such as sinusitis and daily congestion.  The Veteran also was prescribed albuterol by a VA physician in March 2016.  

Also, a medical opinion regarding the etiology of the rhinitis and/or allergic rhinitis was not provided as directed by the Board in the October 2015 remand.  

Regarding the headache claim, the Board finds that an examination is necessary to determine the nature and etiology of any current headaches.  He has yet to undergo a VA compensation examination solely for headaches.  The medical evidence currently of record is not clear as to what type of headache disability the Veteran current has, if any.  Moreover, remand is necessary because the headache claim is intertwined with the sinus claim which is being remanded.  Further, during the period on appeal, the Veteran also asserted that his headaches are related to his service-connected shoulder disability.  See January 2007 statement in support of claim.  The Veteran also reported at the January 2016 examination that he has headaches and tenderness associated with the cervical spine disability.  These secondary service connection claims have not yet been considered and should be on remand.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA sinus examination with a medical doctor who has not yet provided an opinion in this matter, as directed by the Board in the October 2015 remand, to determine the nature and etiology of any current sinus disability.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The medical doctor is asked to answer the following:

(a) Identify all current sinus disabilities, to include chronic sinusitis, pansinuitis, and maxillary sinusitis.  In doing so, clearly identify all sinus disabilities diagnosed since the beginning of the claim, even if they have since resolved, and identify the date of diagnosis.  

** Attention is called to the following: diagnosis of "pansinusitis" found on February 2012 CT studies and October 2014 VA examination; a diagnosis of maxillary sinusitis in response to the directive to "indicate the sinuses/type of sinusitis currently affected by the Veteran's chronic sinusitis" found in January 2016 VA examination; and diagnosis of rhinitis and allergic rhinitis as found in the October 2014 and March 2013 VA examinations. 

(b) For each current sinus disability (i.e., shown since the beginning of the claim), provide an opinion as to whether it had its onset during active service or is otherwise related to it, including whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

The examiner is advised that s/he must provide an explanation for any opinions and/or conclusions reached.

2.  Schedule the Veteran for a VA neck examination with an appropriate examiner.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The medical doctor is asked to answer the following:

(a) Identify all cervical spine/ neck disabilities currently shown (i.e., since the beginning of the claim on appeal).

(b) Classify the Veteran's cervical spine scoliosis and any other congenital neck condition shown as a congenital disease, congenital defect, or as resulting from injury only.  See VAOPGCPREC 82-90 (note a congenital abnormality that is subject to improvement or deterioration is considered a disease).

      (c) For each congenital disease: 

(i) Is the congenital disease etiologically related to active service? 

(ii) Was any congenital disease aggravated by military service beyond the natural progression of the disease? 

(iii) Is any congenital disease proximately caused by or aggravated beyond the natural progression by any service-connected disability?

(d) For each congenital defect identified, was there any additional disability due to disease or injury superimposed upon such defect during service??

(e) For each non-congenital neck disability diagnosed since the beginning of the claim, provide an opinion as to whether it had its onset during active service or is otherwise related to it.  

The examiner is advised that s/he must provide an explanation for any opinions and/or conclusions reached.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is asked to respond to the following: 

(a) Identify all headache disabilities, to include tension and/or migraines. 

(b) For each headache disability currently identified, provide an opinion as to whether it had its onset during active service or is otherwise related to active service, including whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(c) For each current headache disability, provide an opinion as to whether it is proximately due to, caused or aggravated by, any sinus disability diagnosed since the beginning of the claim.

(d) For each current headache disability, provide an opinion as to whether it is as to whether it is proximately due to, caused or aggravated by, by the right shoulder disability? 

(e) For each current headache disability, provide an opinion as to whether it is proximately due to, caused or aggravated by, any neck disability diagnosed since the beginning of the claim.

The examiner is advised that s/he must provide an explanation for any opinions and/or conclusions reached.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 § 20.1100(b) (2016).




